Exhibit 10.2

CONSULTING AGREEMENT

THIS AGREEMENT is made December 5, 2005, effective January 1, 2006, by and
between D & E COMMUNICATIONS, INC. (the “Company”), a Pennsylvania business
corporation, and G. WILLIAM RUHL (the “Consultant”), an adult individual.

BACKGROUND

The Company is engaged in the communications business. The Consultant has served
for many years as an officer and employee of the Company, and has retired as of
January 1, 2006. The Company desires to retain access to the Consultant’s
experience, expertise and professional advice and the parties have therefore
agreed that he shall render advice and consulting services to the Company under
the terms and conditions contained herein.

AGREEMENT

Therefore, each intending to be legally bound hereby, the parties agree as
follows:

1. Consulting Services.

(a) Under and subject to the terms and conditions contained herein, during the
term of this Agreement the Consultant shall render to the Company consulting and
executive management services relating to all aspects of the Company’s business,
including public relations. The Consultant’s services will be rendered upon the
request of the Company’s Chief Executive Officer or any other employee
designated by him and shall entail work and services in conjunction with
Company’s officers, directors and employees, as well as its customers, vendors
and other consultants. The Consultant shall use his best efforts, talents and
abilities in the performance of his services hereunder and will devote such
reasonable amount of his time and attention as may be required to fulfill the
same.

2. Term. The term of this Agreement shall be for a period of five (5) years,
commencing as of January 1,2006 (the “Term”).

3. Compensation and Expenses.

(a) Consulting Fees. In connection with the Consultant’s services and the
performance of his obligations hereunder, the Company shall pay to him
consulting fees in the amount of Fifty Thousand Dollars ($50,000.00) per year in
quarterly payments of Twelve Thousand Five Hundred Dollars ($12,500.00) on or
before the first day of the first month of the quarter.

(b) Expenses. The Company shall reimburse the Consultant for all out-of­pocket
expenses incurred by him in the performance of his services, including, without
limitation, travel and lodging expenses and meeting registration fees, including
education sessions and seminars, provided he has received prior approval for
such expenses from the Company’s Chief Executive Officer or his designee and
produces receipts to substantiate the payment of those expenses.



--------------------------------------------------------------------------------

(c) Facilities. In connection with the services hereunder the Company shall
provide to Consultant office space, access to Company computer network, a laptop
computer, a mobile phone and reimbursement for associated Company expense, and
card access to Company premises.

4. Intellectual Property.

(a) Subject to the terms of Subsection 4(e), the Consultant hereby acknowledges
and agrees that all data, information, concepts, know-how, ideas, inventions,
processes, products or other intellectual property, in whatever form or media,
first discovered, generated, produced or created entirely or partially by the
Company and/or the Consultant in the course of his services hereunder (the “Work
Product”) shall be the sole and exclusive property of the Company and the
Consultant hereby grants to the Company and the Company hereby accepts, the
entire right, title and interest of the Consultant, if any, in and to the Work
Product and in and to all patents, copyrights, trade secrets and other
proprietary rights in or based upon the Work Product;

(b) The Consultant shall disclose promptly to the Company any and all works,
identifiers, ideas, inventions, discoveries and improvements (“Inventions”)
authored, conceived, made or reduced to practice by the Consultant, either
solely or jointly with others, during the term of this Agreement and his
services for the Company and related to or arising out of his work and/or any
other business or activities of the Company or authored, conceived, made or
reduced to practice utilizing the Company’s facilities, equipment or supplies or
otherwise resulting from the Consultant’s use or knowledge of Confidential
Information (defined in Section 5);

(c) Whenever requested to do so by the Company, the Consultant shall execute,
whether during the term of this Agreement or after its termination, without
additional compensation, any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
Letters Patent, trademarks or copyrights of the United States or any foreign
country or to otherwise protect the Company’s interest therein, including those
necessary and attendant to domestic and foreign patent applications, including,
but not limited to, divisional, continuation, continuation in-part, substitute
and/or reissue applications, and all other instruments for the perfection of
intellectual property rights, including related registrations of issued patents,
design patent applications and registrations, applications for utility models
and industrial models, and copyrights;

(d) The Consultant’s obligations hereunder shall continue beyond the termination
of his services with respect to works, inventions, discoveries, and improvements
authored, conceived, made or reduced to practice by the Consultant during the
term of this Agreement and/or the period of his services. The Consultant agrees
that, in the event of publication by him of written or graphic materials
relating to any of those items of intellectual property referred to above, the
Company will retain and own all rights in such materials, including the right of
copyright; and

 

2



--------------------------------------------------------------------------------

(e) The parties acknowledge that the obligations of the Consultant pursuant to
the preceding Subsections 4(a) through 4(d) shall be subject to and limited by
the following provisions:

(i) the Work Product and Inventions of the Consultant subject to this Section 4
shall exclude those not relating in some manner to the products and product
lines sold or under development by the Company from time to time.

5. Confidentiality. The Consultant shall keep and hold in strict confidence and
not disclose the Company’s Confidential Information to any party other than
those parties authorized by the Company at any time, either during the term of
the Consultant’s consulting services for the Company or subsequent thereto. In
addition, the Consultant shall not use or reproduce Confidential Information for
any purpose other than in furtherance of the best interests of the Company and
without the Company’s prior consent. For purposes of this Agreement, the term
“Confidential Information” means and includes all information disclosed by the
Company to the Consultant or learned by the Consultant as a consequence of his
employment by the Company and/or his services hereunder for the Company,
including, without limitation, (i) the Company’s processes, products,
technology, trade secrets, advances, research and development, documentation or
know-how, whether or not patented or patentable, (ii) the Company’s customers
and suppliers, including the identity, purchase patterns, business practices,
contact persons or records of any customer or supplier, (iii) the Company’s
financial data, records, pricing practices, and other financial information, and
(iv) any other confidential or proprietary information of the Company.
Confidential Information shall not include information, which is or becomes
generally available to the public other than as a result of a disclosure in
breach of this Agreement or information, which is disclosed by the Consultant
with the prior written consent of the Company. Upon termination of the
Consultant’s services for the Company or upon the Company’s request, the
Consultant shall return to the Company all documents, drawings, plans, papers,
computer disks and all other tangible media containing or reflecting
Confidential Information, including all copies and reproductions thereof in his
possession.

6. Covenant Not to Compete. In consideration of the obligations of the Company
hereunder, including payment of the fees specified in Subsection 3(a) above, the
Consultant agrees that during the term of this Agreement and for a period of
three (3) years thereafter, he shall not:

(a) Directly or indirectly, whether as an employee, proprietor, owner, partner,
agent, consultant, independent contractor, member, shareholder or otherwise,
engage in or otherwise operate, control, join or participate in, lend money to,
or be connected with any company, person or business entity involved or engaged
to any degree in the communications business in any way competitive with the
business of the Company, as the same may change from time to time, anywhere in
the world (individually and collectively “Business Activities”); or

(b) Assist any other person or entity in the pursuit of the Business Activities
from which he is prohibited in engaging under the provisions of Subsection (a)
above; or

 

3



--------------------------------------------------------------------------------

(c) Induce any present or future employees, consultants, or representatives of
the Company or its subsidiaries or affiliates to terminate their employment or
engagement with the Company or its subsidiaries or affiliates.

For purposes of this Agreement, a “subsidiary” of the Company shall mean any
entity, whether a corporation, partnership, limited liability company, or other
business association or entity, of which at least a majority of the ownership
interests are held by the Company and an “affiliate” of the Company shall mean
any such entity in which the Company holds any ownership interest.

7. Judicial Construction. The parties expressly agree that, although they
consider the restrictions contained in Sections 4,5 and 6 of this Agreement to
be reasonable for the purposes of preserving the Company’s business, if a final
judicial determination is made by a court having jurisdiction to the effect that
any restriction contained therein is an unreasonable or otherwise unenforceable
restriction against the Consultant by reason of the duration, geographical area
or scope of activities proscribed, the provisions of those Sections shall not be
rendered void, but shall be deemed amended to the extent as such court may
judicially determine or indicate to be reasonable and enforceable, and the
parties hereby request such court to modify such restrictions to the extent
necessary in order to enable such restrictions to be and remain valid and
enforceable.

8. Severability. Any term or provision of this Agreement, including, without
limitation, any provision of Sections 4, 5 or 6, which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

9. Independent Contractor. In the performance of his services hereunder the
Consultant shall be an independent contractor and shall not be deemed or
construed to be an employee or partner of the Company. Consultant will not
receive or participate in any Company benefits and insurance coverage,
including, but not limited to, workers’ compensation insurance, except for such
benefits as the Company may provide to him as a retiree or a member of the
Company’s Board of Directors.

10. Termination. This Agreement shall terminate thirty (30) days after the death
of Consultant. This Agreement shall terminate upon the Consultant’s material
breach of the provisions of Paragraphs 4, 5, or 6. Upon such termination, all
payments provided for under Paragraph 3(a) shall be discontinued by the Company.
If the Company terminates this Agreement without cause or discontinues paying
Consultant in accordance with Paragraph 3(a) without cause during the Term, the
fees due for the balance of the Term shall immediately be due and payable to
Consultant.

 

4



--------------------------------------------------------------------------------

11. Miscellaneous.

11.1 Notices. Each of the parties hereto hereby represents that the address
hereinbelow specified for such party is the correct and complete address for
such party at which all notices relating to this Agreement may be received by
such party, unless and only to the extent that either such party shall specify
some other address by a notice given to the other party. Unless specifically
stated to the contrary, all notices relating hereto shall be in writing and
shall be deemed delivered when delivered in person to the party to which such
notice is being given or when mailed by registered or certified mail, return
receipt requested, postage pre-paid, to such party at the address hereinbelow
specified or at such other address as may be hereafter specified by like notice
by either party to the other:

 

To the Company: D & E Communications, Inc. 124 East Main Street P.O. Box 458
Ephrata, P A 17522-0458

 

To the Consultant:

G. William Ruhl 630 Horseshoe Trail Drive Lebanon, P A 17042

11.2 Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Pennsylvania, without
reference to its choice of law provisions.

11.3 Captions; References. The Section and Subsection captions used herein are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

11.4 Parties in Interest. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors, personal
representatives and permitted assigns. The Consultant shall not assign his
rights nor delegate his duties hereunder without the prior written consent of
the Company. The Company may assign its rights and delegate its duties hereunder
without the prior consent of the Consultant.

11.5 Entire Agreement and Amendments. This Agreement constitutes the entire
agreement between the parties and supersedes all prior negotiations,
understandings and agreements of any nature whatsoever, whether oral or written,
with respect to the subject matter hereof. No amendment, wavier or discharge of
any provision of this Agreement shall be effective against any party, unless
that party shall have consented thereto in writing.

 

5



--------------------------------------------------------------------------------

11.6 Waiver of Breach. The waiver by either party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

 

    D&E COMMUNICATIONS, INC.     By:  

 

 

 

      (SEAL)                         Witness     G. William Ruhl  

 

6